DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 2/26/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pivot shaft (110)” in Claims 1-2, 17, and 20, the “second shaft (112)” in Claims 2 and 4, and the “through hole (221) in Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In this case, none of the features illustrated in the drawings as filed are labeled with the reference characters “110”, “112”, or “221”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pivot shaft 110” as described on pgs. 6-7 of the Specification as filed; “second shaft 112” as described on pgs. 6, 8 of the Specification as filed, and “through hole 221” as described on pgs. 6, 9 of the Specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a “light head” in Fig. 1 and one of the holes in the second wheel 220 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

The abstract of the disclosure is objected to because it is 228 words in length and uses “the present invention discloses” language.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Regarding claim 1, the claim uses two transitional phrases between the preamble and the body of the claim, i.e. “characterized in that, the stage light comprises” in lines 1-2 of the claim.  The Examiner respectfully suggests amending it to be --comprising 
Regarding claim 20, the limitation “the second gear (300) is connected to pivot shaft (110) of the light head (100)” in line 4 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be -- the second gear (300) is connected to the pivot shaft (110) of the light head (100)-- to correct the typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the number of the locking part" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claim 16 recites the limitation "the number of the adjusting part" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Regarding claim 18, the limitation “wherein any adjacent two of the second gear (300) are meshed for transmission by the first gear (200), or any adjacent two of the first gear (200) are meshed for transmission by the second gear (300)” in lines 2-4 of the claim renders the claim indefinite because it is unclear if the claim is reciting that two 
For the purpose of examination, the claim has been interpreted as best understood.

Claim 20 recites the limitations "the number of the first gear (200)" and “the number of the second gear (300)” in line 2 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  The Examiner respectfully suggests amending them to be --a a 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 209042065, see the machine translation submitted with the IDS filed 2/26/2021, hereinafter “Dai”) in view of Choi (KR 20110112652, see the machine translation submitted with the IDS filed 2/26/2021).
Regarding claim 1, Dai teaches a stage light using gears to drive a light head to rotate (rotatable stage lamp; see Fig. 1; Abstract; para. [0046]-[0053]), comprising a light head (lamp body 3; see Fig. 1; para. [0043], [0046]-[0053]) and a driving mechanism which drives the light head to rotate (first motor 53 and second motor 61 together define a drive mechanism which drives the light head 3 to rotate about two axes of rotation; see Fig. 1; para. [0043], [0046]-[0050], [0053]-[0062]), wherein a transmission gear set for meshing transmission is provided between a drive shaft of the driving mechanism and a pivot shaft of the light head (a plurality of gears 51, 52 are provided between a drive shaft of the drive mechanism 53 and a rotating shaft 54 connected to the light head 3, and another plurality of gears 62, 63 are provided between a drive shaft of the drive mechanism 61 and one end of a transmission shaft 32 connected to the light head; see Fig. 1; para. [0054], [0056]-[0062]), the transmission gear set comprises a first gear (gears 52, 62 define first gears of the transmission gear set; see Fig. 1; para. [0056]-[0059], [0061]-[0062]) and a second gear (gears 51, 63 define second gears of the transmission gear set; see Fig. 1; para. [0056]-[0059], [0061]-[0062]).
However, the teachings of Dai fail to disclose or fairly suggest the first gear comprises a first wheel and a second wheel, and gear teeth of the first wheel and gear 
Choi teaches a transmission gear set (gear device 1; see Figs. 1-2; para. [0023]-[0033]) comprising a first gear (first gear 10; see Figs. 1-8; para. [0023]-[0025], [0032]-[0038]) and a second gear (second gear 20; see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]), the first gear comprising a first wheel and a second wheel (the first gear 10 comprises a first unit gear 100 and a second unit gear 200; see Figs. 1-8; para. [0033]-[0038]), and gear teeth of the first wheel and gear teeth of the second wheel are misaligned with each other and meshed with the same second gear (first unit gear teeth 101 of the first wheel 100 and second unit gear teeth 201 of the second wheel 200 are arranged to be staggered from each other by different rotation angles and meshed with the second gear 20; see Figs. 1-8; para. [0033]-[0038]).
Therefore, in view of Choi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the stage light of Dai by forming the first gear of a first wheel and a second wheel, with gear teeth of the first and second wheel misaligned with each other and meshed with the same second gear.  One would have been motivated to modify the known stage light of Dai by forming the first gear of a first wheel and a second wheel, with gear teeth of the first and second wheel misaligned with each other and meshed with the same second gear, as taught by Choi, in order to prevent a tooth gap between the gear teeth of the second gear and prevent or reduce backlash during operation of the gear set (see Choi, para. [0037]-[0038] for the motivation).

Regarding claim 2, Dai teaches wherein the stage light further comprises a supporting arm (rotating support frame 2; see Fig. 1; para. [0043], [0046]-[0050]), the pivot shaft comprises a first shaft (rotating shaft 54; see Fig. 1; para. [0043], [0056]-[0059]) and a second shaft (transmission shaft 32; see Fig. 1; para. [0043], [0061]-[0062]), the light head is pivotally connected to the supporting arm by the first shaft and rotates around a first direction (see Fig. 1; para. [0056]-[0059]), the supporting arm is pivotally connected by the second shaft to drive the light head to rotate around a second direction (see Fig. 1; para. [0061]-[0062]), and the transmission gear set is used for transmission between at least one of the first shaft and the second shaft and the drive shaft of the drive mechanism (see Fig. 1; para. [0054], [0056]-[0062]).

However, regarding claim 3, the teachings of Dai fail to specifically disclose the driving mechanism connected to the first shaft is located in the supporting arm or located in the light head.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the stage light of Dai by arranging the driving mechanism connected to the first shaft in the supporting arm or in the light head, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, modifying the known stage light of Dai by arranging the driving mechanism connected to the first shaft in the supporting arm or in the light head would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a 

Regarding claim 4, Dai teaches wherein the driving mechanism connected to the second shaft is located in the supporting arm (second motor 61 constitutes a driving mechanism connected to the second shaft (transmission shaft 32) within the supporting arm 2; see Fig. 1; para. [0061]-[0062]).

Regarding claim 5, Choi further teaches wherein a center of the first wheel and a center of the second wheel are pivotally connected to each other (the centers of both the first wheel 100 and the second wheel 200 are pivotally connected to each other to rotate about the same axis; see Figs. 1-7; para. [0033]-[0038]).

Regarding claim 6, Choi further teaches wherein a stationary shaft is fixed to the center of the first wheel (first gear shaft 11; see Figs. 1, 3-4, 6; para. [0035], [0048]-[0049], [0054]), the center of the second wheel is provided with a through hole, and the second wheel is sleeved on the stationary shaft (a through hole is provided in the center of the second wheel 200 which receives the stationary shaft 11 therein to be sleeved on the stationary shaft and rotate about the stationary shaft; see Figs. 1, 3-4, 6; para. [0035], [0048]-[0049], [0054]).

Regarding claim 7, Choi further teaches wherein a misalignment angle between the first wheel and the second wheel is adjustable (a fastening means 300 which 

Regarding claim 8, Choi further teaches wherein the first gear further comprises an adjusting part which adjusts the misalignment angle between the first wheel and the second wheel (adjustment bolts 310; see Figs. 1-8; para. [0046]-[0061]), and a locking part which locks the first wheel and the second wheel after adjustment (fastening bolts 320; see Figs. 1-8; para. [0046]-[0061]).

Regarding claim 9, Choi further teaches wherein the adjusting part comprises an adjusting screw (adjustment bolts 310 are screws; see Figs. 6, 8; para. [0046]-[0061]), a threaded hole provided at the first wheel (a screw tab 100a which includes an adjustment tab 110 for receiving the adjusting screws 310 is provided in the first wheel 100; see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]) and an adjusting hole provided at the second wheel (through hole 200a is provided in the second wheel 200 corresponding to the threaded hole 100a; see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]), the adjusting screw comprises a first screw and a first screw head (each adjustment screw 310 comprises a screw portion and a screw head portion, as shown in Figs. 6, 8), the first screw is inserted into the threaded hole and the adjusting hole and is connected to the threaded hole (see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]), a width of the adjusting hole is greater than a width of the first screw (as shown in Figs. 6, 8), one side of the first screw head abuts against a side wall of the adjusting 

Regarding claim 10, Choi further teaches wherein a portion where the adjusting hole abuts against the first screw head and/or a portion where the first screw head abuts against the adjusting hole is an inclined plane (as shown in Figs. 6, 8).

Regarding claim 11, Choi further teaches wherein an end of the first screw head and/or an end of the adjusting hole which is far away from the first wheel has a frustum shape (as shown in Figs. 6, 8).

Regarding claim 12, Choi further teaches wherein a center line of the threaded hole 100a and a center line of the adjusting hole 200a are staggered with each other (as shown in Fig. 8).

Regarding claim 13, Choi further teaches wherein the locking part comprises a locking hole penetrating the first wheel and the second wheel (fastening tab 120 and through hole 200a are aligned to form a locking hole penetrating the first wheel 100 and the second wheel 200; see Fig. 8; para. [0047]-[0048], [0052], [0056], [0060]-[0061]), and a locking screw inserted into the locking hole (fastening bolts 320 are screws; see Figs. 1-8; para. [0046]-[0061]).

Regarding claim 14, Choi further teaches wherein the locking hole comprises a locking section located in the first wheel (fastening tabs 120 are located in the first wheel 100; see Fig. 8; para. [0047]-[0048]) and a penetrating section located in the second wheel (through holes 200a are located in the second wheel 200; see Fig. 8; para. [0052], [0056], [0060]-[0061]), the locking screw comprises a second screw and a second screw head (the locking screws 320 each comprise a screw portion and a screw head portion, as shown in Fig. 8), the second screw is connected to the locking section (as shown in Fig. 8), a width of the penetrating section is greater than a width of the second screw (as shown in Fig. 8), and the second screw head abuts against a surface of the second wheel (as shown in Fig. 8).

Regarding claim 15, Choi further teaches wherein the number of the locking part is at least two (six locking parts 320 are shown in Figs. 1-5, 7).

Regarding claim 16, Choi further teaches wherein the number of the locking part is three (six locking parts 320 are shown in Figs. 1-5, 7), and the locking parts and 
However, although the combined teachings of Dai modified by Choi fail to specifically disclose a number of the adjusting part is one, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination of Dai modified by Choi by reducing the number of adjusting parts to one, since it has been held by the courts that the omission of an element if the function of the element is not desired requires only ordinary skill in the art.  See In re Larson, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 188 USPQ 7 (CCPA 1975).  In this case, modifying the combination of Dai modified by Choi by reducing the number of adjusting parts to one would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to simplify the structure by reducing the number of small parts while maintaining the adjustability of the misalignment between the first and second wheels.

Regarding claim 17, Dai teaches wherein the drive shaft of the driving mechanism is parallel to the pivot shaft of the light head (the drive shaft of the driving mechanism 53 is parallel to the pivot shaft 54 of the light head 3, and the drive shaft of the driving mechanism 61 is parallel to the other pivot shaft 32 of the light head, as shown in Fig. 1).

Regarding claim 18, Dai teaches wherein any adjacent two of the second gear are meshed for transmission by the first gear, or any adjacent two of the first gear are 

Regarding claim 19, Dai teaches wherein a diameter of the first gear is smaller than a diameter of the second gear (the first gear 52 has a smaller diameter than the second gear 51; see Fig. 1; par. [0057]).

Regarding claim 20, Dai teaches wherein a number of the first gear is one (each transmission gear set comprises a single first gear 52, 62; see Fig. 1; para. [0056]-[0059], [0061]-[0062]), a number of the second gear is one (each transmission gear set comprises a single second gear 51, 63; see Fig. 1; para. [0056]-[0059], [0062]-[0063]), the first gear is connected to the drive shaft of the driving mechanism (the first gear 52 of one transmission gear set is connected to the drive shaft of the driving mechanism 53, and the first gear of the other transmission gear set is connected to the drive shaft of the driving mechanism 61; see Fig. 1; para. [0056]-[0059], [0061]-[0062]), and the second gear is connected to the pivot shaft of the light head (the second gear 51 of one transmission gear set is connected to the pivot shaft 54 of the light head 3, and the second gear 63 of the other transmission gear set is connected to the pivot shaft 32 of the light head; see Fig. 1; para. [0056]-[0059], [0061]-[0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of stage lights and/or gear mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875